Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED—CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION

WACKER    POLYSILICON

SUPPLY AGREEMENT

 

between                        Wacker Chemie AG    Hanns-Seidel-Platz 4    81737
Munich    Federal Republic of Germany    - hereinafter referred to as “WACKER” -
and    SunPower Corporation    3939 North First Street    San Jose, CA 95134   
United States of America    - hereinafter referred to as “BUYER” -

Preamble

BUYER has requirements for polycrystalline Silicon. WACKER is willing to supply
BUYER with polycrystalline Silicon.

Now, therefore, in consideration of the foregoing and the mutual premises
hereinafter contained, WACKER and BUYER agree as follows:

Supply Agreement SunPower Corporation/ Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

2

 

WACKER    POLYSILICON

 

1. Product

 

     WACKER agrees to sell and deliver and BUYER agrees to purchase and take the
poly-crystalline Silicon manufactured by WACKER as defined per specification set
forth in Appendix A (hereinafter referred to as “PRODUCT”).

 

2. Quantities

 

2.1 The BUYER shall make the agreed prepayment according to the payment schedule
set forth in Appendix A.

 

     WACKER shall sell and deliver to BUYER and BUYER will purchase and take
from WACKER the annual quantities of PRODUCT set forth in Appendix A.

 

3. Prices / Payment Terms

 

3.1 The prices for the PRODUCT are set forth in Appendix A.

 

3.2 The prices under Section 3.1 above shall be firm until 31.12.2016 and only
subject to change, if the relevant energy price index, defined in Appendix C,
increases or decreases by more than 20%. The agreed prices will be adjusted by
the rate (Euro/kg) as specified in the table in Appendix C.

 

3.3 WACKER shall invoice BUYER with each shipment of PRODUCT. BUYER shall pay
such invoices net within *** days from the date of such invoices.

 

4. Delivery

 

4.1 PRODUCT shall be delivered FOB German seaport (Incoterms 2000).

 

4.2 All deliveries of PRODUCT are subject to WACKER’s General Conditions of Sale
set forth in Appendix B and hereby made part of this Agreement, provided,
however, that if there is any conflict between the terms of this Agreement and
the said Conditions of Sale the terms of this Agreement shall prevail.

 

4.3 The agreed annual quantities for 2009 will be shipped in the second half of
the calendar year 2009. The agreed annual quantities for the years 2010, 2011,
2012, 2013, 2014, 2015 and 2016 will be shipped in about equal monthly
installments.

 

5. Quality / Inspection and Testing

 

5.1 The PRODUCT supplied by WACKER shall conform to the specifications set forth
in Appendix A.

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

3

 

WACKER    POLYSILICON

 

5.2 It is understood and expressly agreed that the PRODUCT delivered by WACKER
hereunder are PRODUCTS of technical quality only and BUYER is exclusively
responsible for fitness for purpose, handling, use and application of the
PRODUCT.

 

5.3 Upon receipt of each shipment of PRODUCT BUYER shall inspect the PRODUCT.
Unless BUYER notifies WACKER within *** days after the arrival of the shipment
at Buyer’s premises or warehouse, that it does not conform to the quantity
ordered or WACKER’s certificate of quality does not conform to the
specifications set forth in Appendix A, said shipment shall be deemed to have
been delivered as ordered and WACKER’s certificate of quality shall be deemed to
conform to the specifications.

 

6. Warranty / Liability

 

6.1 WACKER warrants solely that the PRODUCT delivered shall conform to the
specifications set forth in Appendix A. Except for the warranty provided above,
WACKER disclaims any and all other express or implied warranties with respect to
the PRODUCT, and any warranty of merchantability or fitness for a particular
purpose is expressly disclaimed.

 

6.2 BUYER’s exclusive remedy and WACKER’s sole obligation for any claim or cause
of action arising under this Agreement because of defective PRODUCT is expressly
limited to either (i) the replacement of non-conforming PRODUCT or the repayment
of the purchase price of the respective quantity of PRODUCT; OR (ii) payment not
to exceed the purchase price of the specific quantity of PRODUCT for which
damages are claimed. Any remedy is subject to BUYER giving WACKER notice as
provided for in Section 5.3.

 

6.3 The parties agree that the remedies provided in this Agreement are adequate
and that except as provided for above, neither party shall be liable to the
other, whether directly or by way of indemnity or contribution for special,
incidental, consequential or other damages arising from the breach of any
obligation hereunder or for any other reason whatsoever, including actions for
tort, strict or product liability, patent or trademark infringement except as
provided for herein.

 

7. Confidentiality

 

7.1 BUYER may use all the information disclosed by WACKER under this Agreement
only for the purposes contemplated herein.

 

7.2 BUYER agrees to keep secret such information and to take the necessary
measures to prevent any disclosure to third parties.

 

7.3 BUYER is responsible for assuring that secrecy is maintained by its
employees and agents.

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

4

 

WACKER    POLYSILICON

 

7.4 The secrecy obligation does not apply to information

 

  •   where BUYER can prove that is was known to BUYER prior to its receipt;

 

  •   which is or has become generally available to the public prior to its
receipt;

 

  •   which is or has become generally available to the public without being the
result of a breach of this Agreement;

 

  •   which is in accordance with information BUYER received or got access to
from an entitled person without any obligation of secrecy;

 

  •   where WACKER approved the disclosure in a particular case in writing.

 

7.5 The secrecy obligation shall survive the term of this Agreement.

 

8. Security Interest

BUYER hereby grants WACKER a continuing security interest in any PRODUCT and in
the proceeds (including proceeds of sale or insurance) until the entire purchase
price for the PRODUCT currently or previously sold to BUYER is paid and until
all late payment interest, legal fees and expenses required to enforce WACKER’s
rights and any costs, expenses, taxes or other charges required to be paid by
BUYER to WACKER have been paid in full. BUYER specifically agrees that WACKER
may file one or more financing statements or other documents and take all
necessary or appropriate in order to create, perfect, preserve or enforce
WACKER’s security interest in the PRODUCT pursuant to the Uniform Commercial
Code and other applicable law, and hereby grants to WACKER a power of attorney
to execute such statements or documents in BUYER’s name. WACKER’s reasonable
costs and expenses (including, but not limited to, attorney’s fees and expenses
for pursuing, searching for, receiving, taking, keeping, storing, advertising
and selling the PRODUCT shall be paid by BUYER who shall remain liable for any
deficiency resulting from a sale of the PRODUCT and shall pay any deficiency
forthwith on demand. The requirement of reasonable notice of sale shall be met
if such notice is mailed and addressed to BUYER at its fast address appearing on
WACKER’s records at least 30 days prior to the date of sale.

 

9. Force Majeure

 

9.1 If either party should be prevented or restricted directly or indirectly by
an event of Force Majeure as hereinafter defined from performing all or any of
its obligations under this Agreement, the party so affected will be relieved of
performance of its obligations here-under during the period that such event and
its consequences will continue, but only to the extent so prevented, and will
not be liable for any delay or failure in the performance or any of its
obligations hereunder or loss or damage whether direct, general, special or
consequential which the other party may suffer due to or resulting from such
delay or failure, provided always that prompt notice is given by the affected
party to the unaffected party by facsimile or telephone of the occurrence of the
event constituting the Force Majeure, together with details thereof and an
estimate of the period of time for which it will continue.

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

5

 

WACKER    POLYSILICON

 

9.2 The term Force Majeure shall include without limitation strike, labour
dispute, lock out, fire, explosion, flood, war (accident), act of god or any
other cause beyond the reasonable control of the affected party, whether similar
or dissimilar to the causes enumerated above.

 

10. Assignment

This Agreement or any part thereof is not assignable by either party without the
prior written consent of the other party.

 

11. Entire Agreement

 

11.1 This Agreement constitutes the whole agreement between the parties as to
the subject matter thereof and no agreements, representations or warranties
between the parties other than those set out herein are binding on the parties.

 

11.2 No waiver, alteration, or modification of this Agreement shall be valid
unless made in writing and signed by authorized representatives of the parties.

 

12. Severabitity

In the event, any provision of this Agreement shall be declared invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

13. Headings

The headings of the articles of this Agreement are inserted for convenience only
and shall not be deemed to constitute a part of this Agreement or to affect the
construction hereof.

 

14. Duration / Termination

 

14.1 This Agreement will commence on the 01.10.2006 and will endure for a
defined period of 10(ten) years and 3 (three) month.

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

6

 

WACKER    POLYSILICON

 

15. Applicable Law / Jurisdiction

This Agreement shall be construed and the legal relations between the parties
hereto shall be determined in accordance with the laws of Germany; the
application of the 1980 United Nations Convention on Contracts for the
International Sale of Goods is expressly excluded.

Exclusive place of jurisdiction shall be Munich.

 

Wacker Chemie AG     SunPower Corporation WACKER POLYSILICON     Date: 08.03.06
    Date: 08.14.06

/s/ Ewald Schindlbeck

  

/s/ Reimund Huber

   

/s/ Jon Whiteman

Ewald Schindlbeck    Reimund Huber     VP of Strategic Supply. President   
Director Marketing & Sales    

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

7

 

WACKER    POLYSILICON

Appendix A

Solargrade Polysilicon

Specification PCL-NCS (B)

 

Calendar year

   Annual quantity
in kg    Price Euro/kg
FOB German Seaport

2009

   ***    ***

2010

   ***    ***

2011

   ***    ***

2012

   ***    ***

2013

   ***    ***

2014

   ***    ***

2015

   ***    ***

2016

   ***    ***

Prepayment schedule

The BUYER will prepay the amount of *** for the total above agreed contract
quantity. The invoices, regarding deliveries up to the annual agreed quantity,
will be reduced by *** with each shipment. So WACKER’s invoice will state the
above agreed prices on the invoice, but will make note, that the BUYER has only
to pay the invoice amount reduced by ***. *** of the prepayment remain at
WACKER.

Regarding to the agreed annual quantities the total prepayment amount of Euro
*** has to be paid according to the following schedule on the account of Wacker
Chemie AG:

October 2nd, 2006 ***

In case the BUYER does fail to take the full amount of the agreed annual
quantity in one respective calendar year, WACKER does not have to repay the not
absorbed outstanding pre-payment (regarding the respective calendar year), BUYER
also doesn’t have the right to set this prepayment against deliveries of the
following year.

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

8

 

WACKER    POLYSILICON

Appendix B

General Conditions of Sale

 

1. Generally:

 

     All our supplies and services as well as all contracts concluded with us
are exclusively subject to the following conditions of sale. Terms of the
Purchaser which contradict or which deviate from our sales terms and which are
not expressly recognised by us are not valid even if we do not expressly object
to them. Where a continuing business relationship exists, all future contracts,
supplies and services are also subject to our conditions of sale.

 

2. Offer, Conclusion of Contract:

 

     Our offers are subject to change and non-binding. Orders are only valid if
confirmed by us in writing or if recognised by us through the act of delivery.
Any additional verbal agreements, supplements and modifications are also only
valid if confirmed in writing.

 

3. Delivery, Default:

 

3.1 Unless otherwise agreed, any dates quoted for delivery are non-binding.

 

3.2 We are entitled to make partial deliveries as far as the Purchaser must
reasonably accept this in the circumstances of an individual case. The
corresponding invoices issued are payable without regard to whether complete
delivery has been made.

 

3.3 In the event delivery is delayed, the Purchaser may set us a reasonable
grace period with the notice that he rejects the acceptance of the delivery item
after expiry of the grace period. After the expiry of the grace period, the
Purchaser is entitled to cancel the contract of sale through written notice or
to request damages instead of performance.

 

     At our request the Purchaser is obligated to state within a reasonable
period whether he cancels the contract due to delay in delivery, seeks damages
instead of performance or insists on performance.

 

3.4 Our liability is set forth in para. 9. Furthermore in the event of slight
negligence, our liability is limited to the invoice value of the respective
delivery item.

 

4. Return of loan packaging:

 

     In the event of delayed return (meaning in the event normal unloading times
are exceeded) of loading equipment, loading tanks and other loan packaging we
reserve the right to charge the Purchaser for the costs incurred by us.

 

5. Prices:

 

5.1 Unless otherwise expressly agreed, prices are quoted “ex works” excluding
packaging and plus delivery and shipping costs as well as plus any applicable
Value Added Tax.

 

5.2 The prices valid on the day of dispatch shall apply. Should the latter be
higher than the contractual price, the Purchaser is entitled to cancel the
contract with regard to the quantities still to be delivered. Cancellation shall
be made within 14 days after notification of said price increase.

 

6. Payment:

 

6.1 The payment shall be made in Euro to one of our bank accounts indicated on
the reverse side.

 

6.2 Should Purchaser be in arrears with payment, interest for default shall be
due and payable at 12%, but at least 8% above the respective base interest rate.
We reserve the right to claim further damages. If the interest we claim is
higher than the statutory interest for delayed payment, the Purchaser has the
right to demonstrate lower damages just as we have the right to show that
greater damages were incurred.

 

6.3 Should Purchaser be in arrears with payment or should there be reasonable
doubts as to Purchaser’s solvency or credit rating, we are – without prejudice
to our other rights – entitled to require payment in advance for deliveries not
yet made, and to require immediate payment of all our claims arising from the
business relation.

 

6.4 Bills of exchange and cheques shall be accepted upon separate agreement and
only by way of payment. All expenses incurred in this regard shall be borne by
the Purchaser.

 

6.5 Only uncontested or legally proved claims shall entitle the Purchaser to
set-off or withhold payment.

 

7. Force Majeure:

 

     Events of Force Majeure, in particular strikes, lock outs, operation or
transport interruptions, including at our suppliers, shall suspend the
contractual obligations of each party for the period of the disturbance and to
the extent of its effects. Should the delays caused exceed a period of 6 weeks,
both parties shall be entitled to cancel the contract, with respect to the
contractual performance affected by such delays. No other claims exist.

 

8. Quality:

 

8.1 All our data, especially data relating to product suitability, processing
and use, as well as to technical support have been compiled to the best of our
knowledge. The Purchaser, however, must still perform his own inspections and
preliminary trials.

 

8.2 The Purchaser undertakes to examine the goods immediately after delivery
with respect to any defects concerning quality and suitability of purpose and
object to ascertainable defects. Sample testing shall also be performed if this
can be reasonably expected of the Purchaser. Failure to proceed in aforesaid
manner shall result in the goods being regarded as accepted.

 

8.3 Complaints must be made within 8 days after receipt of the goods. In case of
hidden faults, however complaints are to be made immediately on discovery,
within one year after receipt at the very latest. Said claims shall only be
taken into consideration if and when made in writing and with the relevant
documentation attached. To comply with the time limit it shall be sufficient if
the complaint is sent in good time.

 

8.4 We are not liable on the basis of public statements by us, the manufacturer
or his agents, if we were not aware of the statement or were not required to
have knowledge thereof, the statement was already corrected at the time of the
purchase decision or the Purchaser cannot show that the statement influenced his
purchase decision.

 

8.5 We are not liable for defects which only marginally reduce the value or the
suitability of the object. A marginal defect exists in particular if the defect
can be removed by the Purchaser himself with insignificant effort.

 

8.6 If the Purchaser requests replacement performance due to a defect we may
choose whether we remove the defect ourselves or deliver a defect-free object as
a replacement. The right to reduce the price or cancel the contract in the event
of unsuccessful replacement performance shall remain unaffected.

 

8.7 Where complaints are justified, the goods may only be returned to us at our
expense if after we receive notice of the defect we do not offer to collect or
dispose of the goods.

 

8.8 If increased costs arise because the Purchaser has transferred the goods to
a place other than his commercial place of business, we shall charge the
Purchaser for the increased costs in connection with the remedying of the
defect, unless the transfer corresponds to the designated use of the object.

 

8.9 Damage and claims for reimbursement of expenses shall remain unaffected as
far as not excluded by para. 9.

 

8.10 All claims due to a defect are subject to a limitation period of one year
after delivery of the object. No warranty is made for used objects. The
statutory limitation period for objects which are used for a building structure
in accordance with their usual manner of use, and which cause the defectiveness
thereof, shall remain unaffected.

 

8.11 The rights of the Purchaser under §§ 478. 479 German Civil Code remain
unaffected.

 

9. Liability:

 

     Our liability is excluded regardless of the legal grounds.

 

     This shall not apply in the event of intentional actions or gross
negligence by us or our legal representatives or agents or in the event of
breach of material contractual duties.

 

     In the event of a slightly negligent breach of material contractual duties,
our liability is limited to twice the invoice value of the respective delivery
item. For damages due to delayed performance para. 3.4 shall also apply. Our
liability for damages due to injury to life, the body or health, the liability
based on a guarantee and under mandatory statutory provisions, in particular the
Product Liability Act, remain unaffected.

 

10. Reservation of Ownership:

 

10.1 The goods that have been sold remain our sole property until all
outstanding debts arising from the business connection with the Purchaser have
been paid in full. The Purchaser has power of disposal of the purchased goods in
the ordinary course of business, or he may process the goods until revocation by
us.

 

10.2 Reservation of ownership and power of disposal, as laid down in clause
10.1, also apply to the full value of the manufactured goods produced by
processing, mixing and blending or combining our goods. In each case we qualify
as the manufacturer. In cases where the goods are processed, mixed and blended
or combined with those of a third party, and where the reservation of the latter
continues to apply, then we acquire joint ownership in proportion to the invoice
value of those processed goods. If security rights of a third party are in fact
or in low below that share, the difference will be to our benefit.

 

10.3 If the Purchaser resells our goods to third parties he hereby assigns the
entire resulting payment claim – or in the amount of our joint share therein
(see para. 10.2) – to us. In the event the parties agree on a current account,
the respective balance amounts shall be assigned. However, the Purchaser shall
be entitled to collect such payment claim on our behalf until we revoke such
right or until his payments are discontinued. The Purchaser is only authorized
to make assignment of these claims – even only for the purpose of collection by
way or factoring – with our express written consent.

 

10.4 The Purchaser shall immediately give notice to us if any third party raises
any claim with respect to such goods or claims which are owned by us.

 

10.5 If the value of the collateral exceeds our accounts receivable by more than
20% then we will release collateral on demand and at our discretion.

 

10.6 We are also entitled to take back goods on the basis of the reservation of
title, even if we have not previously cancelled the contract. If products are
taken back by way of the exercise of the reservation of ownership, this shall
not constitute cancellation of the contract.

 

10.7 If the laws of the country in which the goods are located after delivery do
not permit the Vendor to retain the title to said goods, but allow the retention
of other similar rights to the delivery item, the Purchaser shall provide us
with such other equivalent right. The Purchaser undertakes to assist us in the
fulfillment of any form requirements necessary for such purpose.

 

11. Place of Fulfilment, Applicable Law and Jurisdiction:

 

11.1 The originating point of the goods shall, in each case, be the place of
fulfilment for the delivery. Munich shall be the place of fulfilment for
payment.

 

11.2 Exclusively the laws of the Federal Republic of Germany shall apply between
the parties. The application of the 1980 United Nations Convention on Contracts
for the International Sale of Goods is expressly excluded.

 

11.3 If the Purchaser is a merchant or does not have a general place of
jurisdiction in Germany, the place of jurisdiction is Munich. We shall, however,
have the right to also bring a claim against the Purchaser at his general place
of jurisdiction.

Munich, 15th May 2002

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

9

 

WACKER    POLYSILICON

Appendix C, page 1 of 2

Relevant Energy Price index:

“BAFA Grenzübergangspreis” for natural gas

Source:

http://www.bmwi.de/BMWi/Navigation/Energie/Energiestatistiken/energiestatistiken,did=53736.html

Evaluation periods:

 

•   Arithmetic mean value out of 6 months

 

•   April to September for price adjustment of 1st half of the following year

 

•   October to March for price adjustment of 2nd half of year

 

•   Basis evaluation period: April 2006 – September 2006

Price Adjustment Table:

CB … index value of Basis evaluation period

CN … Index value of New evaluation period

 

CN/CB (%)

   Price Adjustment
EURO / kg

< - 60 %

   ***

< - 40 %

   ***

< - 20 %

   ***

> + 20 %

   ***

> + 40 %

   ***

> + 60 %

   ***

> + 80 %

   ***

etc.

  

On the following example for the calculation of the price adjustment the
procedure is explained in more detail.

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

10

 

WACKER    POLYSILICON

Appendix C, page 2 of 2

Example for calculation of price adjustment

LOGO [g64849logo2.jpg]

Supply Agreement SunPower Corporation /Wacker Chemie AG August 3rd, 2006

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

WACKER    POLYSILICON

PRODUCT SPECIFICATION

 

Specification:   PCL-NCS   Version: B Date of Issue:   27.07.2006  

 

Product   

HYPER PURE SILICON, POLY, SOLAR APPLICATION

Chips, Size 1 / Size 2 / Size 3 / Size 4

Supplier

Manufacturer

  

Wacker Chemie AG Polysilicon / Site Burghausen

Wacker Chemie AG Polysilicon / Site Burghausen

The data presented in this specification are confidential and must not be
disclosed to any other parties without the expressed written consent of Wacker
Chemie AG Polysilicon Logistics / Site Burghausen . This specification is issued
and handled by Wacker Chemie AG Polysilicon Logistics / Site Burghausen; it is
valid upon authorized signature by customer and supplier.

agreed upon:

 

Sunpower:   

/s/ Jon Whiteman                  8.10.06

[Illegible], Senior Director    8.10.06

      Name / Position / Date    Wacker Chemie AG:   

[Illegible], Logistics Polysilicon    27.7.06

      Name / Position / Date    Wacker Chemie AG:   

[Illegible], Marketing & Sales    27.07.06

      Name / Position / Date   

Distribution:

 

     Sunpower   

Wacker Chemie AG Polysilicon Logistics

Copies

   1    1

List of Revisions:

 

New issue/Change

  

Description

   Date    Revision New issue       29.03.2000    A Change   

4. Labels/Report on inspection

--> revised values for delivery note

--> revised values for Certificate of compliance

--> new item 4.3

   20.07.2006    B

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

Page 1 of 4



--------------------------------------------------------------------------------

WACKER    POLYSILICON

PRODUCT SPECIFICATION

 

1. Material of Specification and Application

 

1.1 This SPECIFICATION describes requirements for solar grade silicon material,
which is purchased by CUSTOMER from WACKER,

 

1.2 In case that either CUSTOMER or WACKER wishes to change all or part of
SPECIFICATION, such party will give notice to the other party at least 90 days
prior to the date upon which it wishes such change to take effect unless
otherwise mutually agreed.

 

1.3 This SPECIFICATION sets acceptance and rejection criteria for all incoming
solar grade silicon material, and supersedes all the previous.

 

2. Production Method

The delivered silicon chips are produced by Siemens method using trichlorosilane
(TCS, SiHCl3) as feed stock gas.

 

3. Values and Analytical methods

 

Parameter

  

Values and Units

  

Analytical methods

   Notes Bulk purity and Resistivity   

Donors (P, As, Sb)

Max. 300 ppta

 

Acceptors (B, Al)

Max. 100 ppta

   Dopants are determined on a floatzoned sample by Photo-luminescence
Spectroscopy (FTPL) or by Infrared Absorption Analysis (FTIR).    CZ POLY
will be
delivered as
collective
consignment
with
corresponding
collective lot
numbers.   

Carbon

Max. 250 ppba

   Carbon is determined by Infrared Absorption Analysis (FTIR) on annealed
polycrystalline samples.      

Bulk Metals

Total of bulk metals (Fe, Cu, Ni, Cr, Zn, Na) Max. 2 ppbw

   Bulk impurities are determined quarterly by applying Neutron Activation
Analysis (NAA) to randomly selected pieces of polycrystalline silicon.   
Surface Metals   

Fe

Cu Ni

Cr

Zn

Na

 

max.

max.

max.

max.

max.

max.

 

10 ppbw

  1 ppbw

  1 ppbw

  1 ppbw

  2 ppbw

  6 ppbw

   Surface impurity levels are determined by Inductively Coupled Plasma (ICP),
Atomic Emission Spectroscopy (AES) or equivalent method.    Resistivity    Bulk
+ Surface Resistivity          Purity N -Type: 100 Ohm *cm Purity P-Type: 1000
Ohm*cm      

 

Size

  

Length

  

Weight

  

Notes

Size 1

Size 2

Size 3

Size 4

  

0 – 15 mm

5 – 45 mm

20 – 65 mm

20 – 150 mm

  

Max. 6 %

Max. 10 %

Max. 14%

Min. 70 %

   No part of rods within 20 mm from electrode is included.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

Page 2 of 4



--------------------------------------------------------------------------------

WACKER    POLYSILICON

PRODUCT SPECIFICATION

 

Parameter

  

Notes

Surface condition    Not cleaned Surface morphology, Discolourations and Stains
   Popcorn content: max 20% H.D. Foreign substances    Not allowed Weight    10
kg ± 100 g per bag Packing    Double bagging with PE. Each bag individually
sealed.

 

4. Labels/Report on Inspection

 

4.1 Labels on 10 kg bags

 

     The label on the 10 kg bag will give the information about

 

  (1) Manufacturer

  (2) Collective lot number

  (3) Weight

  (4) Guaranteed values for resistivity

  (5) Chip size

  (6) Poly grade: Solar Poly

  (7) Article name

 

4.2 Labels on Pallets

 

     The label on the pallet will give the information about

 

  (1) Manufacturer

  (2) Collective lot number

  (3) Weight of pallet

  (4) Specification number

 

4.3 Bags and pallets can contain additional labels and/or additional information
for internal purposes

 

4.4 Delivery Note

 

     To accompany each shipment with the information about

 

  (1) Order number

  (2) Quantity

  (3) Collective lot numbers / Quantity

  (4) Specification number

  (5) Chip size

 

4.5 Certificate of Compliance

 

     To accompany each shipment with the information about

 

  (1) Order number

  (2) Product name

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

Page 3 of 4



--------------------------------------------------------------------------------

WACKER    POLYSILICON

PRODUCT SPECIFICATION

 

5. Procedure of Claim Handling

 

5.1 Generally claims refer to lots.

 

5.2 Upon receiving a notice of quality problem or a claim notice from CUSTOMER,
WACKER investigates causes of such problem or claim and issues a corrective
action report within 14 days after receiving a sample of the claimed lot.

 

5.3 All the costs incurred relating to any rejection set out in this article are
born by WACKER.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

Page 4 of 4